                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


                                               :
HAROLD E. DUFFUS,                              :
                                               :      Case No. 3:20-cv-14747 (BRM)
                        Petitioner,            :
                                               :
          v.                                   :      MEMORANDUM ORDER
                                               :
ATTORNEY GENERAL OF STATE                      :
OF NEW JERSEY,                                 :
                                               :
                        Respondent.            :
                                               :

IT APPEARING THAT:

          1. On October 21, 2020, pro se Petitioner, Harold E. Duffus, a state prisoner confined at

the South Woods State Prison in Bridgeton, New Jersey, filed a habeas petition pursuant to 28

U.S.C. § 2254. (See ECF 1.)

          2. On October 26, 2020, this Court administratively terminated this action as Petitioner

failed to include the $5.00 filing fee, or, alternatively, Petitioner did not include a complete

application to proceed in forma pauperis as his application failed to include the required affidavit

of indigency. Petitioner also did not file his initial § 2254 habeas petition on the proper form. (ECF

No. 2.)

          3. On November 23, 2020, Petitioner filed another in forma pauperis application as well

as another habeas petition. (See ECF 3 & 4.) On December 3, 2020, this Court denied Petitioner’s

application to proceed in forma pauperis as Petitioner’s prison account exceeded $200.00 and

Petitioner’s habeas petition was still on the incorrect form. (See ECF 5.) This Court

administratively terminated the action. (See id.)
       4. On or about January 15, 2021, Petitioner submitted the required $5.00 filing fee and

request for additional time to file his §2254 habeas petition on the proper form. (See ECF 7.) On

January 25, 2021, the Court granted Petitioner thirty (30) days in which to submit a new § 2254

habeas petition on the proper form supplied by the Clerk. (ECF No. 8.)

       5. On March 1, 2021, Petitioner requested an extension of time to submit a new § 2254

habeas petition. (ECF No. 9.) On March 4, 2021, the Court provided Petitioner an additional thirty

(30) days to file his § 2254 habeas petition. (ECF No. 10.)

       6. Petitioner has failed to file a § 2254 habeas petition on the proper forms.

       Accordingly,

       IT IS on this 21st day of June 2021,

       ORDERED Petitioner has a final thirty (30) days from the date of this order to file a signed

copy of his § 2254 habeas petition on the proper form; it is further

       ORDERED if Petitioner fails to submit his § 2254 habeas petition on the proper form this

matter will be dismissed without prejudice; it is further

       ORDERED the Clerk shall serve upon Petitioner by regular U.S. mail: (1) a copy of this

memorandum and order; (2) a blank § 2254 habeas petition form—AO 241(modified): DNJ-

Habeas-008 (Rev.01-2014).

       ORDERED the Clerk shall ADMINISTRATIVELY TERMINATE this matter.



                                                              /s/Brian R. Martinotti
                                                              HON. BRIAN R. MARTINOTTI
                                                              UNITED STATES DISTRICT JUDGE
